 NORTH CAROLINA FURNITURE, INC.41union employee, several days before the election, to turn around andtalk against the union for the next 2 days; (2) the Employer, about amonth before the election and during the campaign, promised a wageincrease; and (3) the Employer established a new grievance procedureshortly before the election.These events all occurred after theBoard's direction of election.In its exceptions, the Employer alleges generally that the RegionalDirector's investigation was inadequate, but offers no supporting evi-dence.With respect to the Regional Director's particular findings,there is nothing in the Employer's exceptions that in any way attacksthem.Accordingly, there is no basis for granting the hearing theEmployer seeks.As we agree with the Regional Director that theEmployer's conduct made a fair election impossible, we shall adopthis recommendation that the election be set aside.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]North Carolina Furniture,Inc.andLocal 2506,United Brother-hood of Carpenters and Joiners of America,AFL-CIO.CaseNo. 11-CA-1091. July 10, 1958DECISION AND ORDEROn November 5, 1957, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the additions and modifications noted below.1.The Trial Examiner found that the Respondent, in violation ofSection 8 (a) (5) and (1) of the Act, did not bargain in good faithwith Local.2506, the certified representative of the Respondent'semployees, by requiring Local 2506, as a condition for signing a con-tract, to agree to the inclusion in the contract of a provision that121 NLRB No. 8. -42DECISIONS OF NATIONAL LABOR RELATIONS BOARDliability for, violation of the contract's no-strike clause, shall extendto the full resources of Local 2506's parent International.We agree-with the Trial Examiner's conclusion but find it unnecessary to deter-mine the good or bad faith of the Respondent.We base our unfairlabor practice on the fact that the ^ provision in question was - not amandatory subject for collective bargaining as it did not relate to"wages, hours, and other terms and conditions of employment" withinthe meaning of Section 8 (d) of the Act. In such circumstances andfor the reasons set forth'in the recent decision of the Supreme Courtof the United States inN. L. R. B. v. Wooster Division of Borg-War-ner Corporation,'we find that, whether or not the Respondent actedin bad faith, its insistence on including the controversial liabilityprovision as a condition of agreement violated Section 8 (a) (5)and (1) of the Act.2.To remedy the unfair labor practices, the Trial Examiner recom-mended, among other things, that the Respondent offer to execute acontract containing all the provisions upon which both it and theLocal had agreed in collective-bargaining negotiations, except theliability clause.As the parties had not reached full and completeagreement on all the terms of the contract, we shall not adopt thisrecommended remedy. In the circumstances of this case, we findthat the customary order prescribed hereinafter will effectuate thepolicies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, North CarolinaFurniture, Inc., Statesville, North Carolina,-its officers,,agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 2506, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, asthe exclusive certified representative of all production and main-tenance employees at its Statesville, North Carolina, plant, includingmachine setup men, the receiving clerk, truckdriver, daytime fireman,inspectors, and repairmen; leadmen or subforemen of the lumber,assembly, and bent ply departments; packing department employeeHeath, the lumber inspector, shipping clerk, sample maker, andwatchmen-firemen, but excluding the timekeeper, office clerical em-ployees, professional - employees, guards, foremen of the',bent ply,upholstery,, assembly; finishing, machine, lumberyard, and bendingdepartments; the maintenance leadman or subforeman, superin-tendent, plant manager, and supervisors as defined in the Act, con-1356 U. S. 342. NORTH CAROLINA" FURNITURE, INC. '43cerning rates of pay, wages, hours of employment, and other conditionsof employment.,(b)In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organi-zation,to form labor organizations, to join or assist Local 2506, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected byan agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 2506, UnitedBrotherhood of Carpenters. and Joiners of America, AFL-CIO, asthe exclusive representative of all employees in the certified unitdescribed above, concerningratesof pay, wages, hours of employment,and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.(b)Post at its plant at Statesville, North Carolina, copies of thenotice attached hereto marked "Appendix." zCopies of said notice,to be. furnished by the Regional Director for the Eleventh Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for a period of sixty (60) consecutive days thereafter in,conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby anyothermaterial.(c)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, as to whatstepsthe Respondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Local 2506,United Brotherhood of Carpenters and Joiners of America, AFL- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, as the exclusive representative of all our employees in thecertified bargaining unit described below with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at our States-ville,North Carolina, plant, including machine setup men,the receiving clerk, truckdriver, daytime fireman, inspectors,and repairmen; leadmen or subforemen of the lumber, as-sembly, and bent ply departments; packing department em-ployee Heath, the lumber inspector, shipping clerk, samplemaker, and watchmen-firemen, but excluding the timekeeper,office clerical employees, professional employees, guards,foremen of the bent ply, upholstery, assembly, finishing,machine, lumberyard, and bending departments; the main-tenance leadman or subforeman, superintendent, plant man-ager, and supervisors as defined in the Act.WE WILL NOT by refusing to bargain or in any like or relatedmanner interfere with, restrain, or coerce our employees in theexercise of the right to self-organization, to form labor organi-zations, to join or assist Local 2506, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (-a) (3) of the Act.NORTH CAROLINAFURNITURE, INC.,Employer.Dated----------------By -------------------------------------,(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges having been duly filed,a complaint and notice of hearing thereon havingbeen served by the General Counsel, and an answer having been filed by NorthCarolina Furniture, Inc., *herein called the Respondent, a hearing involving allega-tions of unfa;r labor practices in violation of the National'Labor Relations Act, 61Stat. 136, herein called the Act, was held upon due notice at Statesville, NorthCarolina, on July 23, 1957, before the duly designated Trial Examiner.The allega-tions of the complaint,denied by the answer,in substance are that since on orabout August 14, 1956, the Respondent has refused to bargain collectively with NORTH CAROLINA FURNITURE, INC.45Local 2506,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,herein called the Local, as the exclusive representative of its employees in anappropriate unit, although a majority of said employees had designated the Localas their representative for such purposes,in violation of Section 8 (a) (5) and (1)of the Act.The General Counsel and the Respondent were represented by counsel,and the Local by certain representatives,and all were afforded full opportunity tobe heard,to examine and cross-examine witnesses,to introduce,evidence pertinentto the issues,to argue orally upon the record,and to file briefs and proposed findingsand conclusions.Briefswere received from the General Counsel and theRespondent.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a North Carolina corporation,has its principal office and placeof business at Statesville,North Carolina,where it is engaged in the manufactureand sale of wooden furniture,mainly chairs and benches.During 1956, theRespondent purchased raw materials,supplies, and equipment valued in excess of$100,000 which were shipped to its Statesville plant directly from points outsideNorth Carolina.During the same year,the Respondent shipped finished productsvalued in excess of$100,000 directly to points outside North Carolina.There is nodispute, and I find, that the Respondent is engaged in commerce within the meaningof the Act.'II. THE LABOR ORGANIZATION INVOLVEDLocal 2506,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,is a labor organization admitting to membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICES 'A. The appropriate unit; the Local'smajority statusOn June 15,1956,following appropriate representation proceedings including anelection, the Regional Director for the Board'sEleventh Region certified the Localas the exclusive representative of the Respondent'semployees in the followingappropriate bargaining unit:All production and maintenance employees at the Statesville plant,includingmachine setup men,the receiving clerk,truckdriver,daytime fireman,inspectors, andrepairmen;leadmen or subforemen of the lumber,assembly,and bent ply depart-ments;packing department employee Heath,the lumber inspector,shipping clerk,sample maker and watchmen-firemen,but excluding the timekeeper,office clericalemployees,professional employees,guards, foremen of the bent ply,upholstery,assembly, finishing,machine, lumberyard,and bending departments;the maintenanceleadman or subforeman, superintendent,plant manager,and supervisors as definedin the Act.Accordingly,I find that the aforesaid-unit constitutes a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.I find further that on June 15, 1956,and at all times thereafter,the Local was theduly designated representative of a majority of the employees in the appropriateunit and,pursuant to Section 9 (a) of the Act,was the exclusive representative ofall the employees in such unit for the purposes of collective bargaining in respect torates of pay,wages, hours of employment,and other conditions of employment.B. The refusal to bargain collectively1.The factsThe issues here arise from two proposals which the Respondent made to theLocal in their negotiations, namely,(1) that the Local'sparent body,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,herein called theInternational,be a coparty to any collective labor agreement which might beexecuted,and (2)that any such agreement provide that liability for a violation ofthe no-strike provision"shall extend to the full resources of the International."Theevents will be recited.On or about July 12,1956,following its certification,the Local demanded thatthe Respondent bargain collectively and submitted a proposed contract.On July24,negotiationswere begun.The Respondent'sprincipal spokesman at the 46DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining sessions was Eugene B. Halward,its secretary,and the Local's principalspokesman was K.R. Knopf, an international representative of the International.While the record does not disclose complete details of the various bargaining,sessions, it appears that at the first one the Local's proposed contract was discussed.Thereafter, on August 14, the Respondent mailed to Knopf its initial proposals.Although the Local, and not the International, had been certified as the employees'exclusive representative, theRespondent's proposed contract provided that theLocal and the International be coparties thereto.The proposed contract providedfurther:XV. NO STRIKES OR LOCKOUTSDuring the term of this Agreement 'the Company shall not engage in anylockout of employees, but this provision shall, not be construed as limiting orimpairing the right of the Company to cease or to reduce its operations onaccount of business necessities. If the Company either directly or indirectlyviolates any provision of this paragraph, the Union shall have such rights andrecourse as the law may provide,including liability for any and all injuriesor damage which may result from such violation. It is understood that the-liability here provided for shall extend to the Company's full resources.During the term of this Agreement there shall be no strike, walkout, slowdown, work stoppage, nor picketing, nor any other concerted action of anynature which has as its purpose or effect the interruption of or interference-with the Company's production. If the Union, either directly or indirectly,,authorizes,promotes,supports or condones any violation of any provision ofthis paragraph, the Company shall have such rights and recourse as the lawmay provide and the Union shall be subject to such liability as the law mayprovide, including liability for any and all injury or damage which may resultnot be confined to the resources of the Local Union but shall extend to the fullresources of the International Union, that is, the United Brotherhood ofCarpenters and Joiners of America.As will appear,disagreement upon inclusion of the last sentence of the above-quoted provision prevented execution of a contract.On August 17 the second bargainingsession,was held.The Respondent's proposals were' discussed, but it does not appear that particular attention was paid tosectionXV. This is so because there were a number of other unresolvedissue&to which more attention was given.On August 30, at the third bargaining session,the Respondent offered another proposed contract.It contained provisions likethose set out above.According to the uncontradicted testimony of Halward, sec-tion XV was not discussed in detail and an employee named Annas, who was amember of the Local's bargaining committee, said that the second paragraph thereofwas acceptable.Halward testified further that,upon occasions during the bargainingsessions when mention was made of that paragraph,he asserted that it embodied theonly "request" made by the Respondent throughout the proposed contract and thatthe resources of the Local were inadequate to compensate the Respondent in theevent'of damage resulting from a violation.According to Halward, no one onthe bargaining committee disputed his statement concerning the Local's resources.On November 7 the fourth bargaining session was. held and the Local submittedanother proposed contract.' In contrast with the last sentence of section XV in theRespondent's proposed contract, the Local proposed: "It is understood that theliability here provided for shall be confined to the resources of the Local Union."On November 23 the fifth bargaining session was held. Six matters remained in,issue: checkoff, wages, piecework-rates in the, upholstery, department, the last sen-tence of the no-strike provision,an arbitration provision,and certain aspects ofemployeeinsurance.On December 5 the Respondent mailed to Knopf its third proposed contract which,embodied provisions upon which there had been agreement along with the Respond-'Although the introductory paragraph of this document names the Local,and not theInternational, as the contracting labor organization, the attesting portion is identical with,the corresponding portion of the Respondent's proposed contracts and reads, with respectto the contracting labor organization, as follows : "UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA and its chartered LOCAL NO. 2506 BY ------------------------------- "Under the circumstances recited herein, I find that thevariance of the attesting portion.of, the Local's proposed contract from the introductoryparagraph may not be construed as showing approval by'the Local and the Internationalthat the latter be a coparty to the contract. rNORTH CAROLINA FURNITURE, INC.47ent'sposition on other matters.On the subject of wages, upon which the negotiatorshad been at odds over the Respondent's proposal that it would "pay employees notless than the rates of pay which they now receive," the Respondent offered to addthat either party could open the agreement once during its term for the purpose ofbargaining on wage rates.On the subjects of the International as a coparty to theagreement and the last sentence of the no-strike provision, the Respondent adheredto its earlier proposals recited above.On February 7, 1957, the sixth bargaining session was held.The no-strikeprovision was not discussed in detail because of the importance of other issues,and it appears that the Respondent made a proposal about piece rates in the up-holstery department which' eliminated that subject as an issue .2On February 26and April 2,_ the seventh and eighth bargaining sessions were held.At the latter,the Respondent said that it intended to grant merit wage increases in accord withits existing practices, and there was discussion of an arbitration provision. It wasnoted that wages, a checkoff, and the last sentence of the no-strike provision remained-in issue.An employee named Teaster, a member of the Local's bargaining com-mittee, said that he would have accepted the Respondent's no-strike proposal ifthere had been agreement upon a general wage increase.On April 3 Halward wrote to Knopf, saying that he understood that "the Union"agreed to a continuation of merit increases, that it no longer requested a general,wage increase and an arbitration provision, and that only two issues remained,,namely, a checkoff and financial liability for strikes "called or caused or supportedby theunion."Halward set forth the Respondent's reasons for refusing to agreeto a checkoff, which need not be recited.He said also,inter alia,that the Respond-ent would no longer demand that the International be a coparty to the contract-since it had not been certified as the representative of the employees, but that theRespondent would insist upon inclusion of the no-strike provision with liability ofthe International because (1) the Local had no assets, (2) the provision would,be meaningless without liability of the International, and (3) the International,having organized the employees, having benefited by collection of dues, and havinghad a representative, ,Knopf, present. at the bargaining sessions, was a part of "thepresent [bargaining] situation." 3On April 12 Knopf wrote to Halward, saying that "the Union" would drop itsrequests for a general wage increase, a checkoff, and arbitration if the Respondentwould (1) agree to a wage-reopening provision and (2) drop its insistence uponthe last sentence of the no-strike provision which reads:It is understood that the liability here provided for shall not be confined to theresources of the Local Union but shall extend to the full resources of theInternational Union, that is, the United Brotherhood of Carpenters and Joiners,of America.On April 17 the ninth and final bargaining session was held. It did not result-in an agreement.On April 23 Halward wrote to Knopf, referring to Knopf's letter-of April 12 and to the April 17 session, and saying that the Respondent sometimepreviously had agreed to a wage reopening provision and that it would adhere to.that agreement, but reiteratingits reasonsfor insisting upon inclusion of the singlesentence covenant quoted above.As noted, the Respondent no longer asked that the International be described-as a coparty to the contract or that it sign it.According to the Respondent, theg About 2 weeks before February 7, the Local filed its initial charge alleging that theRespondent had engaged in unfair labor practices by "unilateral action affecting the con-ditions of employment among his [sic] employees" and by failing "to bargain in good,faith "Halward testified without contradiction that on February 7 Knopf said that the.charge would be withdrawn if the Respondent would sign a contract. It is unclear fromHalward's testimony, however, just what contractual provisions. Knopf had in mind.In any event, the Respondent rejected the proposal.8 Another exchange of correspondence occurred at this time. On April 3 Knopf wrote to,Halward, saying that at the February 26 bargainingsessiona request had been madethat the Respondent submit data showing the job and wage rate of each employee andthat such was necessary for intelligent bargaining on the subject of wages, and renewingthe requestOn the next day Halward responded, saying that at the April 2 session hehad supplied certain data which he thought had' sufficed, but that he would compilethe additional data requested.Halward also reiterated the statement in his letter ofthe preceding day that Knopf had withdrawn the request for a general wage increase andhe commented that the reintroduction of the issue unduly handicapped efforts to reach,an agreement. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal's execution of a contract with the quoted covenant would have resulted ina question of law and the Respondent was "willing to take our risk that there wouldbe liability of International funds......The Respondent's elaboration of thispoint is set forth under Conclusions below.On May 6 Knopf wrote to Halward, enclosing a letter of April 16 to Knopf fromM. A. Hutcheson, general president of the International, which contains the follow-ing paragraph:Furthermore, no contract can contain any provision whereby the Interna-tional is subject through law to redress through any action taken by LocalUnion or District Council inasmuch as the International has no control overthese subordinate bodies in a large number of instances.Knopf proposed to Halward that a contract embodying provisions upon which therehad been agreement be executed and that all other subjects in issue, specificallyincluding the Respondent's insistence upon the quoted covenant, be withdrawn.TheRespondent refused, and thus its insistence upon that sentence prevented consum-mation of a contract and gives rise to the legal question for discussion below.2.ConclusionsAs we haveseen,on August 14, 1956,soon after the commencementof bargain-ing negotiations, the Respondent proposed that (1) the International, which hadnot been certified as the representative of the employees, be a coparty to a collectivelabor agreement along with the Local, and (2) the no-strike provision of theagreement contain a covenant thatthe liability here provided for shall not be confined to the resources of theLocal Union but shall extend to the full resources of the International Union,that is, the United Brotherhood of Carpenters and Joiners of America.As we have seen too, the Respondent adhered to this position until April 3 when itdropped its demand that the International be a coparty to an agreement but con-tinued its insistence upon the quoted covenant .4Although all other provisions ofan agreement were settled, no agreement was executed because of that insistence.The question is whether, under these circumstances, the Respondent refused tobargain collectivelyin violationof the Act.There is no dispute that a contractual provision prohibiting strikes is "anobligatory subject of collective bargaining" as that phrase is used inWoosterDivision of Borg-Warner Corporation,113 NLRB 1288, 1294,8 and thus an employer,if acting in good faith, may insist upon it.Here the Respondent and the Localreached agreement upon such a provision, but they did not agree upon the convenantwhich might have imposed liability upon the International in the event of a breachof the provision by the Local.6The General Counsel, citing certain cases,7 assertsthat the Respondent violated the Act by (1) bargaining in bad faith and (2) insisting,to the point of impasse, upon inclusion of a convenant which was outside the areaof compulsory bargaining.According to the, General Counsel, the Respondentproperly could advance the covenant in bargaining with the desire for agreement bymutual consent, but could not insist upon it as the price of a contract. Inherent intheGeneral 'Counsel's contention that the convenant is outside the statutory areaof compulsory bargaining is the additional contention that it is immaterial whetherthe Respondent acted in good faith in insisting upon the convenant.This is sobecause it is Board law that good faith is the test only when the bargaining issueiswages, hours, or other conditions of employment.Cf.Darlington Veneer, supra;N. L. R. B. v. Dalton Telephone Company,187 F. 2d 811 (C. A. 5).8 On the*As noted, on November 7 the Local proposed that the covenant read : ". . . the liabil-ity here provided for shall be confined to the resources of the Local Union."6An obligatory subject is one which is embraced within the phrase "rates of pay, wages,hours of employment, or other conditions of employment," as used in Section 9 (a) ofthe Act.6 Partly upon the basis ofSquare D Co. v. Electrical Workers,123 F. Supp. 776, theGeneral Counsel asserts that the covenant is of "dubious legality."'lnter alma, N. L. R. B. v. Darlington Veneer Company, Inc.,236 F. 2d 85 (C. A. 4),enfg. 113 NLRB 1101;N. L. R. B. v. Taormina Company,207 F. 2d 251 (C. A. 5), enfg.94 NLRB 884;N. L. R. B. v. Wooster Division; of Borg-Warner Corporation,236 F. 2d898 (C. A 6), cert. granted 353 U. S. 907 [356 U. S. 342, May 5, 1958].8 The validity of the Board's position is now pending before the Supreme Court of theUnited States inN. L. R. B. v. Wooster Division of Borg-Warner Corporation, supra. NORTH CAROLINA FURNITURE, INC.49other hand, the Respondent, citing certain cases,9 asserts that the issues turn entirelyupon its good faith in bargaining, that it acted in good faith throughout thenegotiations, and that its conduct was "entirely reasonable."In considering the question' whether the Respondent acted in good faith, it shouldbe noted that insofar as appears the Local never has been under a contractual rela-tionship with an employer and thus has not been shown to have engaged in strikeactivity contrary to contract.10The Respondent never has been under such arelationship with a labor organization.Thus, the Respondent merely assumed thatthe Local might become irresponsible by breaching a no-strike provision.Accord-ing to the Respondent's witness, Halward, during bargaining sessions he told theLocal's representatives that the no-strike provision as proposed by the Respondentwas the Respondent's "only request," the other portions of the contract being conces-sions by the Respondent, and that the provision needed "substance" because, inthe event of a strike in violation of the contract with resulting damage to theRespondent, the resources of the Local were "not substantial enough.tosubstantiate" the no-strike provision.It thus appears that the Respondent's twoproposals, namely, that the International be a coparty to the contract and that theresources of the International be pledged as security for performance of the no-strike provision, were in fact directed to a single end, i. e., a pledge of those resources.On April 3, as the negotiators neared a resolution of various issues, theRespondent withdrew its demand of 7 months' standing that the International bea coparty to the contract.According to the Respondent, as soon as this proposal"did emerge as something important, we [the Respondent] readily and quickly said[to the Local], `you are right.You are entitled to a contract in the name of thecertified agent.' .This belated withdrawal by the Respondent was in recogni-tion of the law.The Local had won the status of exclusive representative of theemployees, and that status, having been acquired by statute, is not within thestatutory area of compulsory bargaining.Cf.Taormina Co., supra.11Neverthe-less, the Respondent still attempted to achieve its basic objective by having theLocal agree to the quoted covenant concerning a pledge of the International'sresources.As the Respondent expressed its aim:We only ask that you [the Local] do say here that the funds of the Internationalshall be responsible.Now, if you can't bind those funds, then, of course, yoursaying it here and signing it won't be of legal effect, but we will take ourchances that it is of legal effect.We will take our chances that you are soclosely tied in with them [the International] that we will be able to go atthem.If we are wrong about that, legally, then we are still getting nothing.But we want that much.We want that chance in court against those fundsfor violation, if it occurs, on your part.Thus, the Respondent, unable to require that a third party, the International,become' a coparty to the contract and pledge its resources as security for per-formance of another's obligation, nevertheless insisted that the Local purport andattempt to pledge those resources contrary to the direction of the third party.TheRespondent thereby sought to acquire by indirection that which it could not acquiredirectly.Itdid so in bad faith.The Respondent asserts, in substance, that itsconduct was founded in a belief that the Local is financially irresponsible and inan assumption that the Local might add contractual irresponsibility to financialirresponsibility by breaching the no-strike provision of the contract.But the Actdoes not restrict employees' choices of representatives to financially responsibleorganizations.Moreover, a basic principle of the Act is that collective bargainingwill foster responsible, stable unionism. Insofar as I am aware, lack of financialresources on the part of a labor organization has never constituted a valid defensefor an employer's refusal to enter into a written contract, the terms of which werenot in dispute.Cf.Jasper Blackburn Products Corporation, 21NLRB 1240;ScriptoManufacturing Company,36 NLRB 411; and cases cited in the dissenting opinion°N. L R B v Ame,icanNational InsuranceCo , 343 U. S 395 ;Allis-Chalmers Manu-facturing Company v. N. L R.B., 213 F. 2d 374(C. A. 7) ; N. L R. B. v I. B. S. Mfg. Co.,210 F. 2d 634 (C. A.5) ; N. L. R. B. V.WoosterDivision ofBorg-Warner Corporation,supra.10The Local was established in September 1955 in Hickory, North Carolina, about 25miles west of Statesville where the Respondent is located, but the record does not disclosethe Local's relationship with any other employer.11A similar pointisnow pendingbefore the Supreme Court of the UnitedStates inBorg-Warner, supra.487926-59-vol. 1215 50DECISIONSOF NATIONALLABOR RELATIONS BOARDinI.B. S. Manufacturing Company, supra.12If it were such a defense, it would beapplicable equally to a refusal even to meet with employees' exclusive representativessince a contract merely embodies the understanding of the parties. It is in the lightof these principles that the Respondent's conduct must be evaluated. I conclude thatthe Respondent's professed teal: of contractual and financial irresponsibility by theLocal, when carried to the point of constituting the basis for a refusal to consummatean agreement,is contrary to the policies and objectives of the Act and signifies anintent to avoid an agreement.Moreover, when the Respondent withdrew its in-sistence that the International be a coparty to the contract because it believedthat its position was legally indefensible, good faith dictated that the Respondentnot seek to acquire its objective indirectly and that it also withdraw its insistencethat the Local do something which the Local could not properly and authoritativelydo.13This is so because the insistence in each instance was part and parcel ofthe same end, that is, the price of a contract to be a pledge of the resources of theInternational as security for performance of the no-strike covenant.14In view of this determination, I believe that it is unnecessary to consider thesecond contention of the General Counsel, namely, that the covenant upon whichthe Respondent insisted is outside the statutory area of compulsory bargaining. Ifind that the Respondent has violated Section 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,'Ishall recommend that it cease and desist therefrom and that it take certain affirma-,tive action designed to effectuate the policies of the Act. I have found that theLocal represented a majority of the employees in an appropriate unit and thatthe Respondent refused to bargain collectively with it.Accordingly, I shall recom-mend that the Respondent, upon request, bargain collectively with the Local as theexclusive representative of the employees in the appropriate unit.In addition,since the Respondent and the Local agreed upon all provisions of a contract otherthan the covenant upon which the Respondent invalidly insisted, I shall recom-mend further, in accord with the contention of the General Counsel, that theRespondent offer to the Local to execute a contract containing all provisions uponwhich they agreed.Upon the basis of the above findings of fact and the entire record in the case,Imake the following:-12 The majority opinion in I. BS Manufacturing Companyis not authority to the con-trary.There the Trial Examiner found, 96 NLRB 1263, 1269, 1307, that the employerhad not insisted upon a performance bond as a condition precedent to bargaining, a find-Ing which the Board rejected but which the court of appeals reinstated13 If, as a consequence of an opinion of the Supreme Court of the United States inBorg-Wainer, supra,footnote 7, it should appear at a later date that the Respondent couldhave insisted lawfully, to the point of impasse, that the International become 'a coparty tothe contract, the fact remains that the Respondent believed the contrary. It is in thatposture that its good faith must be tested.14 I must reject as without merit the Respondent's contention that the International isinseparably"tied in" with the negotiations.The fact that the International organizeed,or assisted in the organization of, the employees and the fact that a portion of collecteddues goes to the International are normal aspects of the Local's relationship to the Inter-nationalThe fact that the Local was assisted in the negotiations by a"representative ofthe International is another usual circumstance in the field of collective bargaining. Itwas present in theTaormina Cocase where, as here, the Local was powerless to obtainthe parentorganization'sparticipation as it coparty to a contractThese`facts,^as well assome control of the Local by the International under the latter's constitutionand laws,are irrelevant to the bargaining issue between the Respondent and the Local, i. e , financialliability of the International foranystrike activity by theLocalcontrary to contract,not just it strike winch might be called by the International on a wide geographical basisand inwhich the Local might join in breach of contract TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 51551CONCLUSIONS OF LAW-1.The,Local is a labor organization within the meaning of Section 2 (5) ofthe Act.2All production and maintenance employees at the Respondent's Statesvilleplant, including- -machine setupmen, the receiving clerk, truckdriver, daytimefireman, inspectors, and repairmen; leadmen or subforemen of the lumber, assembly,and bent ply departments; packing department employee Heath, the lumber in-spector, shipping clerk, sample maker, and watchmen-firemen, but excluding the-timekeeper, office clerical employees, professional employees, guards, foremen ofthe bent ply, upholstery, assembly, finishing, machine, lumberyard, and bendingdepartments; the maintenance leadman or subforeman, superintendent, plant man-ager, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3.The Local, on June 15, 1956, was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Local as the exclusive representa-tive of its employees in an appropriate unit, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]'Truck Drivers and Helpers Local Union No.515, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen !& Help-ers of America I [Chattanooga Warehouse& 'Cold StorageCompany]andHarold M. HumphreysTruck Drivers and Helpers Local Union No.515, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Help-ers of AmericaandBaggett Transportation Company.CasesNos. 10-CC-315 and 10-CC-316. July 11, 1958DECISION AND ORDEROn October 8,-1957, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in and was-,engaging in cer-tain unfair-labor practices and recommending that 'it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-spondent filed exceptions to the Intermediate Report together witha supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, -the Board-has delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins]. - - -The Board has -reviewed the rulings made by the Trial Examinerat the hearing and finds that. no prejudicial error was committed.The Board having been notified by the AFL-CIO thatit deems the Teamsters'certificateof affiliationrevoked-by convention action,the identification of this Union is hereby amended.121 NLRB No. 15.